Citation Nr: 0413451	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  03-24 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for myositis of the 
lumbar and dorsal paravertebral muscles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The Board notes the veteran's statements may be construed as 
raising the issue of entitlement to service connection for a 
right arm disorder.  This matter is referred to the RO for 
appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in March 2002 prior to the initial adjudication of his 
claim.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, the 
veteran claims his service-connected back disorder has 
increased in severity and that a compensable rating is 
warranted.  The Board notes the veteran's claim involves 
complex medical questions because service connection has been 
previously denied for structural scoliosis with congenital 
fusion of L2-L3, but that he has not been provided an 
examination for an assessment as to the present severity of 
his service-connected disability.  Post-service VA and 
private medical records include diagnoses and treatment for 
various back disorders without conclusive opinion as to 
etiology.  Therefore, the Board finds additional development 
is required prior to appellate review.

The Board also notes that the regulations for the evaluation 
of disabilities of the spine were revised effective September 
26, 2003.  See 68 Fed. Reg. 51454 (Aug. 27, 2003).  These 
amended regulations should be considered for a higher rating 
under any applicable diagnostic codes.  Where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies 
(from the effective date of the change), absent congressional 
intent to the contrary.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be scheduled for 
an examination by an orthopedic 
specialist for an opinion as to the 
present nature and severity of his 
service-connected back disorder.  The 
examiner should distinguish which, if 
any, of the veteran's present symptoms 
are due to his service-connected 
disability as opposed to his nonservice-
connected structural scoliosis with 
congenital fusion of L2-L3.  The claims 
folder must be available to, and reviewed 
by, the examiner.  Range of motion 
studies and additional tests or studies 
should be performed as necessary for an 
adequate opinion.  The examiner should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



